UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2636



ROBERT H. CLEGG,

                                              Plaintiff - Appellant,

          versus


TOGO D. WEST, Secretary of the Army,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-986-A)


Submitted: September 30, 1999             Decided: October 15, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert H. Clegg, Appellant Pro Se. Thomas Mercer Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia; Brian Christopher
Corneilson, UNITED STATES ARMY, Arlington, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert H. Clegg appeals the district court’s order granting

summary judgment to the Defendant in his employment discrimination

action. We have reviewed the record and the district court’s opin-

ion and find no reversible error.   Accordingly, we affirm on the

reasoning of the district court. See Clegg v. West, No. CA-97-986-

A (E.D. Va. Oct. 20, 1997); see also West v. Gibson, ___ U.S. ___,

67 U.S.L.W. 4462, 4465 (June 14, 1999) (No. 98-238).   We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2